Third District Court of Appeal
                                State of Florida

                         Opinion filed December 23, 2020.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D20-303
          Lower Tribunal Nos. 19F-08693, 19F-08608 and 1075504261
                             ________________


                                       J.S.,
                                     Appellant,

                                         vs.

          Florida Department of Children and Families, etc.,
                                     Appellee.



      An Appeal from the State of Florida Department of Children and Families,
Office of Appeal Hearings.

      J.S., in proper person.

      Leslie Hinds, Regional Legal Counsel, for appellee.


Before EMAS, C.J., and FERNANDEZ, and MILLER, JJ.

      PER CURIAM.

      Affirmed.